Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 and 15-24 are presented for examination.

Response to Arguments
Applicant's arguments filed on 12/27/2021 have been fully considered but they are not persuasive. 

In the remark, applicant argued: (1) The DF is separately connected to a plurality of traffic reception devices, and the BDF is also separately connected to the plurality of traffic reception devices.  (2) Cirkovic’s Figure 2A shows the primary router 206 is over the same shared network with the backup router 208.  (3) Cirkovic involves a unicast transmission method but not the multicast transmission method.  (4) Cirkovic disclosed the AS 202/402 as the detector to detect failure.  IN contract, the detector of the amended claim 1 is DF.  (5) Kephart involves that the stwich is performed between two controllers not between two routers.  

Examiner traverse the argument:
As to point (1) Cirkovic disclosed that the NE 202 is configured to communicate with routers 206 and 208 (DF and BDF).  Cirkovic further disclosed the NE 202 as a combination of routers, 
As to point (2), Cirkovic specifically disclosed in column 8, lines 2-3 that primary link 220 is a primary VLAN, and backup link 222 is a backup VLAN.  This shows that the connection of NE 202 and router 206 is of a primary VLAN and the connection of NE 202 and router 208 is of a backup VLAN.  Therefore, Cirkovic clearly defines the two VLANs as different shared network.  
As to point (3), applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation of multicast traffic is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
As to point (4), Cirkovic disclosed in column 8, lines 52-63 that each of the Nodes 202-208 are configured to employ connectivity fault management.  Thus, Cirkovic’s routers 206 contains the capability to detect link failures.  In addition, the term “detect” is defined to include the meaning of “discover”, “notice” or “identify the existence of”.  Base on the definition, Cirkovic’s disclose of Node 202 detecting the lost of CC messages over link 220 then informing router 206 that the link 220 is down yields the result of router 206 discovering/noticing/identifying the link failure.  This clearly reads on the claimed limitation.  
As to point (5), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 15-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirkovic et al (Cirkovic), US9,036,466, in view of Kephart et al (Kephart), US 2007/0168058.

As per claim 1, Cirkovic taught the invention including a multicast traffic transmission method, comprising:
Detecting, by a designed forward (DF), whether a transmission link between the DF and one of a plurality of traffic reception device is abnormal (col.7, lines 38-53, 66-67, col.8, lines 1-18, 26-38, 52-67, col.9, lines 1-21); and
In response to determining that the transmission link between the DF and the traffic reception device is abnormal, sending, by the DF, a first request to a backup designated forwarder (BDF) which is not over a same shared network as the DF (col.7, lines 38-53, 66-67, col.8, lines 1-18, 26-38, 52-67, col.9, lines 1-21), wherein a packet of the first request comprises a protection mark and address information about the traffic reception device, and the first request is used for requesting the BDF to forward traffic to the traffic reception device (col.8, lines 52-67, col.9, lines 1-21, col.10, lines 47-58).  

Cirkovic did not specifically teach wherein a packet of the first request comprises a protection mark and address information about the traffic reception device.  However, sending status information for the backup router to continue the previous transmission with the reception device is well known and expected in the art.  Kephart taught to transmit state information using a synchronization message for the backup router to continue previous processing transmission (pp. 0034-0037).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cirkovic and Kephart in order to continue traffic transmission to the reception device immediately after a failover process to the backup router.	

As per claim 2, Cirkovic and Kephart taught the invention as claimed in claim 1.  Cirkovic further taught wherein detecting, by the DF, whether the transmission link between the DF and the traffic reception device is abnormal comprises:
Detecting, by the DF, whether the transmission link between the DF and the traffic reception device is abnormal through bidirectional forwarding detection (BFD) (col.5, lines 60-67, col.6, lines 1-7).

As per claim 6, Shah taught the invention including a multicast traffic transmission method, comprising:
Receiving, by a backup designed forwarder (BDF), a first request from a designed forwarder (DF), about a traffic link between the DF and one of the plurality of traffic reception devices is abnormal (col.7, lines 38-53, 66-67, col.8, lines 1-18, 26-38, 52-67, col.9, lines 1-21); and
Forwarding, by the BDF, the traffic to the traffic reception device according to the first request (col.7, lines 38-53, 66-67, col.8, lines 1-18, 26-38, 52-67, col.9, lines 1-21, 52-67, col.9, lines 1-21, col.10, lines 47-58);
Wherein the BDF is not over a same shared network as the DF (col.7, lines 38-53, 66-67, col.8, lines 1-18, 26-38, 52-67, col.9, lines 1-21).  

Cirkovic did not specifically teach wherein a packet of the first request comprises a protection mark and address information about one of the plurality of traffic reception devices.  However, sending status information for the backup router to continue the previous transmission with the reception device is well known and expected in the art.  Kephart taught to transmit state information using a synchronization message for the backup router to continue previous processing transmission (pp. 0034-0037).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cirkovic and Kephart in 

As per claims 15, claim 15 contain the same scope as of claim 1.  Cirkovic and Kephart taught the invention as claimed in claim 1.  Therefore it is rejected with the same rationale as applied to claim 1.  Cirkovic further taught a multicast traffic transmission device, comprising a memory, a processor, and a computer program stored on the memory and executable on the processor wherein the computer program, when executed by the processor, implements the steps in the multicast traffic transmission method of claims 1 and 6 (col.3, lines 39-47). 

As per claim 16, Cirkovic and Kephart taught the invention as claimed in claim 6.  Cirkovic further taught a multicast traffic transmission device, comprising a memory, a processor, and a computer program stored on the memory and executable on the processor wherein the computer program, when executed by the processor, implements the steps in the multicast traffic transmission method of claim 6 (col.3, lines 39-47).  

As per claims 17-18, Cirkovic and Kephart taught the invention as claimed in claims 1 and 6.  Cirkovic further taught a non-transitory computer-readable storage medium storing a computer program for implementing the steps in the multicast traffic transmission method of claims 1 and 6 when the program is executed by a processor (col.3, lines 39-47).  

As per claim 21, Cirkovic and Kephart taught the invention as claimed in claim 15.  Cirkovic further taught wherein the processor detects whether the transmission link between the DF and the traffic reception device is abnormal by:
Detecting whether the transmission link between the DF and the traffic reception device is abnormal through bidirectional forwarding detection (BFD) (col.5, lines 60-67, col.6, lines 1-7).  

Claims 4-5 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirkovic and Kephart as applied to claims 1 and 15 above, and further in view of obviousness.

As per claim 4, Cirkovic and Kephart taught the invention as claimed in claim 1.  Cirkovic and Kephart did not specifically teach wherein before sending the first request to the BDF, the method further comprises:
Detecting, by the DF, whether the DF needs reboot or software upgrade; and
In response to determining that the DF needs reboot or software upgrade, sending, by the DF, the first request to the BDF.  

However, switching to a backup node based on the state of the main node for traffic redirecting is a common practice well known in the art.  It is obvious to switch to a backup node in respond to other node states or conditions such as a scheduled maintenance.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cirkovic, Kephart and further switch to backup nodes to smoothly redirect traffic when the main node is in need of maintenance.  

As per claim 5, Cirkovic and Kephart taught the invention as claimed in claim 1.  Cirkovic and Kephart did not specifically teach wherein a type of the packet of the first request is a multicast listener discover (MLD) protocol, an Internet group management protocol (IGMP) or a border gateway protocol (BGP).  However, MLD protocol, IGMP or BGP are all well-known and widely used protocols for communications in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cirkovic, Kephart and further implement the system to support various types of communication protocols for packet transmission.

As per claim 23, Cirkovic and Kephart taught the invention as claimed in claim 15.  Cirkovic and Kephart did not specifically teach wherein before sending the first request to the BDF, the processor is further configured to:
Detect whether the DF needs reboot or software upgrade; and
In response to determining that the DF needs reboot or software upgrade, send the first request to the BDF.  

However, switching to a backup node based on the state of the main node for traffic redirecting is a common practice well known in the art.  It is obvious to switch to a backup node in respond to other node states or conditions such as a scheduled maintenance.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cirkovic, Kephart and further switch to backup nodes to smoothly redirect traffic when the main node is in need of maintenance.  

As per claim 24, Cirkovic and Kephart taught the invention as claimed in claim 1.  Cirkovic and Kephart did not specifically teach wherein a type of the packet of the first request is a multicast listener discover (MLD) protocol, an Internet group management protocol (IGMP) or a border gateway protocol (BGP).  However, MLD protocol, IGMP or BGP are all well-known and widely used protocols for communications in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cirkovic, Kephart and further implement the system to support various types of communication protocols for packet transmission.

Claims 3, 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirkovic and Kephart as applied to claims 1-2, 15 above, and further in view of Meng et al (Meng), US 2017/0244625.  

As per claim 3, Cirkovic and Kephart taught the invention as claimed in claim 1.  Cirkovic and Kephart did not specifically teach wherein detecting, by the DF, whether the transmission link between the DF and the traffic reception is abnormal comprises:
Detecting, by the DF, whether traffic forwarded by the DF and received in a target time period reaches a preset value, wherein the preset value is a traffic value when the transmission link between the DF and the traffic reception device is normal;
In response to determining that the traffic forwarded by the DF and received in the target time period does not reach the preset value, determining, by the DF, that 
In response to determining that the traffic forwarded by the DF and received in the target time period reaches the preset value, determining, by the DF, that the transmission link between the DF and the traffic reception device is normal.  

Meng taught wherein detecting, by the DF, whether the transmission link between the DF and the traffic reception is abnormal comprises:
Detecting, by the DF, whether traffic forwarded by the DF and received in a target time period reaches a preset value, wherein the preset value is a traffic value when the transmission link between the DF and the traffic reception device is normal (pp. 0014, 0017-0018);
In response to determining that the traffic forwarded by the DF and received in the target time period does not reach the preset value, determining, by the DF, that the transmission link between the DF and the traffic reception device is abnormal (pp. 0014, 0017-0018); and
In response to determining that the traffic forwarded by the DF and received in the target time period reaches the preset value, determining, by the DF, that the transmission link between the DF and the traffic reception device is normal (pp. 0014, 0017-0018).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cirkovic, Kephart and Meng in order to take advantage of 

As per claims 19-20, Cirkovic and Kephart taught the invention as claimed in claim 2-3.  Cirkovic and Kephart did not specifically teach wherein before sending the first request to the BDF, the method further comprises:
Detecting, by the DF, whether the DF needs reboot or software upgrade; and
In response to determining that the DF needs reboot or software upgrade, sending, by the DF, the first request to the BDF.  

However, switching to a backup node based on the state the main node for traffic redirecting is a common practice well known in the art.  It is obvious to switch to a backup node in respond to other node states or conditions such as a scheduled maintenance.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cirkovic, Kephart and further switch to backup nodes to smoothly redirect traffic when the main node is in need of maintenance.  
As per claim 22, Cirkovic and Kephart taught the invention as claimed in claim 15.  Cirkovic and Kephart did not specifically teach wherein the processor detects whether the transmission link between the DF and the traffic reception device is abnormal comprises:
Detecting whether traffic forwarded to the traffic reception device by the DF in a target time period reaches a preset value, wherein the preset value is a traffic 
In response to determining that the traffic forwarded by the DF and received in the target time period does not reach the preset value, determining, by the DF, that the transmission link between the DF and the traffic reception device is abnormal; and
In response to determining that the traffic forwarded by the DF and received in the target time period reaches the preset value, determining, by the DF, that the transmission link between the DF and the traffic reception device is normal.  

Meng taught wherein detecting, by the DF, whether the transmission link between the DF and the traffic reception is abnormal comprises:
Detecting, by the DF, whether traffic forwarded by the DF and received in a target time period reaches a preset value, wherein the preset value is a traffic value when the transmission link between the DF and the traffic reception device is normal (pp. 0014, 0017-0018);
In response to determining that the traffic forwarded by the DF and received in the target time period does not reach the preset value, determining, by the DF, that the transmission link between the DF and the traffic reception device is abnormal (pp. 0014, 0017-0018); and
In response to determining that the traffic forwarded by the DF and received in the target time period reaches the preset value, determining, by the DF, that the 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cirkovic, Kephart and Meng in order to take advantage of link failure detection process provided by bidirectional forwarding detection protocol and detect link failure when the BFD control packet is not received within a preset time.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
January 18, 2022